Case: 13-50654      Document: 00512603024         Page: 1    Date Filed: 04/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50654                           April 21, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORY EUGENE NEAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CR-511-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gregory Eugene Neal appeals the district court’s denial of his motion to
reduce the 60-month sentence imposed on his guilty plea conviction for
possessing with intent to distribute five grams or more of crack cocaine. See
18 U.S.C § 3582(c). In United States v. Neal, No. 11-50110, 2012 U.S. App.
LEXIS 23943 *1 (5th Cir. Nov. 20, 2012) (unpublished), issued on remand from
the Supreme Court, 133 S. Ct. 157(2012), after its decision in Dorsey v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50654    Document: 00512603024    Page: 2   Date Filed: 04/21/2014


                                No. 13-50654

States, 132 S. Ct. 2321, 2329-35 (2012), we affirmed the 60-month sentence on
the basis that the sentence had been based on the 18 U.S.C. § 3553(a) factors
and was reasonable. See United States v. Bueno, 585 F.3d 847, 850 n.3 (5th
Cir. 2009).   Neal’s challenge under Dorsey to the 60-month sentence is
therefore barred by the law of the case doctrine, which “precludes
reexamination by the appellate court on a subsequent appeal of an issue of law
or fact decided on a previous appeal.” United States v. Agofsky, 516 F.3d 280,
283 (5th Cir. 2008); White v. Murtha, 377 F.2d 428, 431-32 (5th Cir. 1967).
      AFFIRMED.




                                      2